ICJ_069_FrontierDispute_BFA_MLI_1985-10-03_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFÉREND FRONTALIER
(BURKINA FASO/MALI)

ORDONNANCE DU 3 OCTOBRE 1985

1985

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE FRONTIER DISPUTE
(BURKINA FASO/MALI)

ORDER OF 3 OCTOBER 1985
Mode officiel de citation :

Différend frontalier, ordonnance du 3 octobre 1985,
CIS. Recueil 1985, p. 189.

Official citation :

Frontier Dispute, Order of 3 October 1985,
LCS. Reports 1985, p. 189.

 

N° de vente : 5 1 6

Sales number

 

 

 
1985
3 octobre

189

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1985

Rôle général

n° 69

3 octobre 1985

AFFAIRE DU DIFFÉREND FRONTALIER
(BURKINA FASO/MALI)

ORDONNANCE

Le président de la Chambre de la Cour internationale de Justice cons-
tituée pour connaître de l'affaire du Différend frontalier entre le Burkina
Faso et le Mali,

Vu l'article 48 du Statut de la Cour et les articles 18, paragraphe 3, 31, 44.
46 et 92 de son Règlement,

Vu le compromis conclu le 16 septembre 1983 entre la République du
Burkina Faso (alors Haute-Volta) et la République du Mali en vue de
soumettre à une chambre de la Cour un différend concernant la délimi-
tation de leur frontière commune,

Vu l’ordonnance prise par le Président de la Cour le 12 avril 1985 par
laquelle la date d'expiration du délai pour le dépôt d’un mémoire par
chaque Partie était fixée au 3 octobre 1985 ;

Considérant que les mémoires du Burkina Faso et du Mali ont été
déposés dans le délai susvisé ;

Considérant que l’article HI, paragraphe 2 c), du compromis susmen-
tionné prévoit qu'un contre-mémoire sera soumis par chacune des Parties
au plus tard six mois après l'échange des mémoires ; et que les Parties,
interrogées à ce sujet le 3 octobre 1985, ont confirmé leur accord pour que
les contre-mémoires soient déposés dans ce délai ;

Fixe au 2 avril 1986 la date d'expiration du délai pour le dépôt d’un
contre-mémoire par chaque Partie ;

Réserve la suite de la procédure.
190 DIFFÉREND FRONTALIER (ORDONNANCE 3 X 85)

Fait en français et en anglais, le texte français faisant foi, au palais de la
Paix, à La Haye, le trois octobre mil neuf cent quatre-vingt-cinq, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour, et dont les
autres seront transmis respectivement au Gouvernement du Burkina Faso
et au Gouvernement du Mali.

Le président de la Chambre,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
